Broyles, C. J.
The defendants were indicted for an assault with intent to murder, and were convicted of that offense. In their motion for new trial three excerpts from the charge of the court are assigned as error. These excerpts, when considered in the light of the charge as a whole and the facts of the case, do not require a reversal of the judgment. As stated in the order of the court denying a new trial: “While the quoted excerpts might be said to be inapt instructions on the offense of assault and battery, still they are not in my opinion sufficient to cause the grant of a new trial, especially when taken in connection with the entire charge on the subject of assault and battery. It seems to me that the jury was neither misled nor confused by these instructions, either on the defendants ■ being the aggressor, or by the inadvertent use of the word ‘prosecutor.’ Especially is this true in view of the language used, and the repeated calling of the attention of the jury to the person alleged to have been assaulted, and in most instances naming him. There was no evidence that the defendants had assaulted Mrs. Wallace, the wife of the person alleged to have been assaulted. And while she was named on the indictment as the prosecutrix, the evidence did not place her at the scene of the •alleged crime or even near it. Thus it is difficult to see how the jury was confused by the use of the word ‘prosecutor’ in the quoted excerpts from the charge.” It does not appear that the court erred in overruling the special grounds of the motion for new trial.-The general grounds, not having been argued' or insisted on in the brief of counsel for the plaintiff in error, are treated as abandoned.

Judgment affirmed.


MacIntyre and Guerry, JJ., concur.